Title: To Thomas Jefferson from William C. C. Claiborne, 24 October 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New-Orleans October 24th 1808
                  
                  In a former Letter, I mentioned the Opinions of certain Lawyers of Philadelphia, upon the subject of the Batture, which Mr Livingston was promulgating in this City for the purpose of influencing the public sentiment.—I now enclose a private Copy of “A Memoire par M. Du Ponceau, Jurisconsulte á Philadelphie,” together with a Response in Manuscript by Mr Thiery Editor of the Louisiana Courier.—I am not sufficiently acquainted with the french Language, or the Laws relied on, to inform myself of the merits of Mr Thierys production; But it seems to be written with some Ability, and will probably be found worthy your perusal.—A Petition to Congress, of which the enclosed is a Copy, is in circulation, and will probably obtain many Signatures.
                  The Batture is in truth, nothing else, than “A Shoal or elevation of the Bottom of the River”;—It cannot properly be termed “Alluvian,’ since it is periodically covered with water, and for at least four Months in the year forms a part of the Bed of the Missisippi, and it seems to me, no Tribunal, other than the Congress of the United States could authorise an Individual, to exercise the exclusive right of ownership over the same.—An Act was passed by the Parliament of Great Britain in the year 1771 “for enabling certain Persons to enclose and embank part of the River Thames adjoining to Durham Yard,”—but not without considerable opposition, upon the ground that it was an invasion of the property claimed by the City of London in the Bed or soil of the River.—But should the Batture or “Shoal” in front of the Suburb St Mary be enclosed and embanked, it will not only be an invasion of the Rights of the City of New-Orleans, but of every Individual who may descend the River to this Port;—for this Batture (as before stated) is a part of the Bed of the River, and as such, has, for at least four months in each year, from the foundation of New-Orleans to the present day, been used as a Common high way.—It is not true, that John Gravier was, on the Change of Government in possession of the Batture; On the contrary it has been (when uncovered with Water) immemorially used as a public Common;—From the Documents heretofore transmitted to the Department of State, it does appear, that persons who had intruded on the Batture, were removed by order of the former Spanish Governors, and that an Application to the Cabildo, from a private Individual, for permission to erect a Mill upon the Batture was rejected.—When possession of Louisiana was received by the American Commissioners, I considered the Batture as a Public’ Common, nor would an Individual (during the existence of the temporary Government) been permitted to intrude thereon.—But I will press this case no further on your Attention, and indeed I owe an Apology for having said thus much.—Since however there appears a determination on the part of Mr. Livingston, his Councellors and Advisers here and elsewhere to leave no efforts unessayed to acquire possession of the Batture, I shall acquit myself of a duty, which I owe to the Government and the cause of Justice, and will (in a few days) in a Letter to the Secretary of State, lay before him more in detail, than I have heretofore done, my sentiments upon the subject.
                  I am no less afflicted at the discontents which the Embargo seems to have occasioned in some parts of the United States, than at the Confidence which Federalism, has in consequence assumed.—But should the misrepresentations and misconceptions of the Day, so far mislead my Countrymen, as to induce a Change in Measures designed solely for their safety, and so well calculated to effect the object, the misfortune will only be temporary.—The expediency, the necessity of the Embargo must every day become more apparent, nor can the American People remain insensible of the Good it has produced.—If it has not disposed the Powers of Europe to be just, it has at least preserved our property from Plunder; & our Seamen from Captivity;—It has done more—The Honor, the Independence of our Country, have not been sacrifised by a tame submission to the Decrees of the Tyrants of the Ocean, and the time Cannot be distant, when the Nation with great unanimity, will render that Justice to the Embargo, which passion and prejudice now refuse.—
                  I am Dear Sir, With great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               